t c memo united_states tax_court curtis eugene ankerberg petitioner v commissioner of internal revenue respondent docket no filed date curtis eugene ankerberg pro_se jeffery d rice and erik w nelson for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure and fraud penalties under sec_6663 of dollar_figure dollar_figure and dollar_figure for and respectively in the answer respondent asserts for all three years larger penalties than those determined in the notice of deficiency respondent asserts that the sec_6663 fraud_penalty should apply to the entire amount of the deficiency determined for each year and in the alternative asserts that the sec_6662 accuracy-related_penalty should apply to the entire amount of each deficiency the issue for decision is whether petitioner is liable for penalties under either sec_6663 or sec_6662 for the years in issue he contends that medical problems he suffered constitute reasonable_cause for his underpayments under sec_6664 all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in oregon when he filed his petition petitioner received a bachelor’s degree in business administration from california state university at los angeles he was licensed as a certified_public_accountant c p a in oregon in and practiced continuously through the years in issue he satisfied continuing education requirements to keep his license active through the years he worked for various public accounting firms until when he started practicing on his own without any employees during the years in issue petitioner operated his business out of his home through the years in issue petitioner prepared tax returns gave tax_advice to clients and represented clients before the internal_revenue_service irs he prepared over returns for clients in over in and over in he prepared returns for individuals partnerships s_corporations and c corporations he drove a car during each year and he ran for local office nine times in nine years including the years in issue petitioner prepared his own individual tax returns for and he underreported gross_receipts and claimed excessive deductions on schedules c profit or loss from business in the amounts now stipulated as set forth below he claimed of his personal_residence expenses as deductions on each schedule c but he did not attach a form_8829 expenses for business use of your home to any of his filed returns for and on his return for filed in date petitioner reported gross_receipts of dollar_figure from his business the irs commenced an examination of petitioner’s returns for and and later expanded the examination to include on date the irs sent petitioner a notification of proposed changes proposing additional tax attributable to identified omissions of dollar_figure in income for which were reported to the irs on information returns by petitioner’s clients petitioner paid the proposed amount of additional tax however the amount of unreported gross_receipts that petitioner agreed to was less than his actual unreported gross_receipts for petitioner signed hi sec_2014 return on date the examination of petitioner’s returns was conducted at petitioner’s residence and the examining agent observed and inspected the areas that petitioner claimed were used as his office petitioner referred to documents in his possession but failed to turn over documents requested by the examining agent he gave several alternative explanations for repeated delays and failures to cooperate with the examining agent including he was scheduled for cataract surgery which occurred in date he wanted to await the outcome of a treasury_inspector_general_for_tax_administration tigta complaint that he had made records had been lost and his liability for had been closed when he accepted the proposed_adjustment attributed to the unreported income reported by his clients he explained that he had not attached the form required to claim business use of the home expenses because that would be a red flag for an audit although petitioner claimed to have bank statements when first interviewed he declined to turn them over contending that he could not see them because petitioner failed to turn over records the examining agent summoned petitioner’s bank account records and analyzed deposits into the account for each year the agent determined unreported income for each year he also obtained information about the number of filed returns in each year identifying petitioner as the preparer before trial the parties entered into a stipulation in which petitioner conceded unreported gross_receipts of dollar_figure dollar_figure and dollar_figure for and respectively petitioner also conceded the disallowance of deductions for unsubstantiated insurance taxes and licenses office expenses repairs and maintenance utilities mortgage interest car and truck expenses depreciation and business use of the home and other expenses reported on his returns for the years in issue the disallowed and conceded deductions exceeded dollar_figure for dollar_figure for and dollar_figure for the omitted income and disallowed deductions resulted in an underpayment attributable to a substantial_understatement_of_income_tax for each year the precise amounts of which will require computations under rule opinion the fraud_penalty is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud see 303_us_391 the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to impose the penalty provided by sec_6663 the commissioner has the burden of proving for each relevant year an underpayment_of_tax and that the underpayment was due to fraud see eg 137_tc_147 aff’d per order wl 6th cir date 113_tc_99 94_tc_654 the latter burden is met if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 96_tc_858 aff’d 959_f2d_16 2d cir petitioner has conceded unreported income and the disallowance of substantial schedule c deductions for each year respondent’s burden of proving the underpayments for each year thus has been met as to respondent’s second burden fraud may be proven by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 in determining whether petitioner’s underpayment was due to fraud we apply long-recognized badges_of_fraud evolved from cases analyzing sec_6663 or former sec_6653 see eg 99_tc_202 see also 796_f2d_303 9th cir aff’g tcmemo_1984_601 badges_of_fraud include but are not limited to a pattern of understated income inadequate records implausible or inconsistent explanations of behavior concealing assets failure to cooperate with tax authorities filing of false documents and lack of credibility bradford v commissioner f 2d pincite 743_f2d_309 5th cir aff’g tcmemo_1984_25 misstatements during an audit even by an unsophisticated taxpayer may support a finding of fraud see eg 449_f2d_311 9th cir aff’g tcmemo_1969_48 petitioner’s education and experience may be considered in determining whether he acted with fraudulent intent see 877_f2d_1364 8th cir aff’g tcmemo_1987_412 732_f2d_1459 6th cir aff’g tcmemo_1982_603 wright v commissioner tcmemo_2000_336 slip op pincite the evidence establishes a pattern of unreported income and overstated deductions failure to keep or produce records and failure to cooperate with the irs as a c p a and tax professional petitioner knew what the tax laws required in relation to his tax reporting for the years in issue petitioner claims that the understated income overstated deductions and loss of records are attributable to his various serious medical problems during the years in issue which constitute reasonable_cause under sec_6664 however he has not overcome the clear_and_convincing evidence of fraud in this case the most telling additional badge of fraud is the lack of credibility in petitioner’s attribution of the mistakes on his returns to medical problems particularly those affecting his eyesight during the years in issue he continued to prepare scores of returns for clients and to prepare his own returns without seeking assistance he continued to drive a car he prepared his return for which continued the pattern of omissions and erroneous deductions after he had cataract surgery his admissions and misrepresentations to the examining agent are further evidence of fraud we do not accept his explanations and we conclude that respondent has established fraudulent intent for each year by clear_and_convincing evidence to allow for necessary computations decision will be entered under rule
